Opinion issued July 7, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-16-00318-CV
                            ———————————
          DOWNSTREAM ENVIRONMENTAL, L.L.C., Appellant
                                         V.
BFI WASTE SERVICES OF TEXAS, LP D/B/A REPUBLIC SERVICES OF
                    HOUSTON, Appellee



                    On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-48967



                          MEMORANDUM OPINION

      Appellant, Downstream Environmental, L.L.C., representing that the case has

settled, has filed an unopposed motion to dismiss the appeal. No other party has filed

a notice of appeal, and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1); 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                        2